Name: Commission Implementing Decision (EU) 2015/2057 of 13 November 2015 extending the period of application of Implementing Decision 2013/413/EU authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa of Lebanon (notified under document C(2015) 7793)
 Type: Decision_IMPL
 Subject Matter: marketing;  international trade;  agricultural activity;  Asia and Oceania;  plant product;  agricultural policy;  trade;  tariff policy;  European Union law
 Date Published: 2015-11-17

 17.11.2015 EN Official Journal of the European Union L 300/43 COMMISSION IMPLEMENTING DECISION (EU) 2015/2057 of 13 November 2015 extending the period of application of Implementing Decision 2013/413/EU authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa of Lebanon (notified under document C(2015) 7793) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) Commission Implementing Decision 2013/413/EU (2) authorises derogations from certain provisions of Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa of Lebanon for a limited period and subject to specific conditions. (2) Some Member States have asked for an extension of the authorisation to derogate provided by Implementing Decision 2013/413/EU. (3) Since the circumstances justifying those derogations still apply and there is neither new information giving cause for revision of the specific conditions nor any risk of spreading harmful organisms, the authorisation for derogations should be extended by three years. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed. HAS ADOPTED THIS DECISION: Article 1 In Article 11 of Implementing Decision 2013/413/EU the words 31 October 2015 are replaced by 31 October 2018. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 November 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2013/413/EU of 30 July 2013 authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa of Lebanon (OJ L 205, 1.8.2013, p. 13).